Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 21, 2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 18 recites “having a beta crystalline content of about 61% as detected by an x-ray detection technique” which is NOT originally disclosed and thus is NEW MATTER.  In the remarks filed on February 24, 2022, Applicant states that “61%” is shown by instant fig. 8 in view of the presently filed Declaration. However, the Examiner respectfully disagrees as mentioned below.
Claims not listed are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 does not further limit claim 1 because claim 1 already includes the limitations of claim 7.
Claim 20 does not further limit claim 18 because claim 13, upon which claim 18 depends, already includes the limitations of claim 18.
Claims not listed are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Becket al. (US 5,582,905).
Bouchette et al. (US 6,517,648) disclose a meltblowing system comprising
an extruder 10 configured and disposed for extruding and moving melted polypropylene (e.g., col. 2, lines 62-67) to a meltblowing die 12 (col. 5, lines 56-62);
a receiver 12 configured and disposed for receiving the melted polypropylene from the extruder 10 with a die tip having a plurality of spinnerets (fig. 1; col. 7, lines 36-65, spinnerets defined by holes of die);
an attenuator configured and disposed for attenuating the melted polypropylene axially from the plurality of spinnerets, the attenuator including longitudinal fluid material flow through passages disposed along each longitudinal side of the die tip and configured and disposed for flowing hot air 
a sprayer 17 proximate the die tip (fig. 1), the sprayer having a spray nozzle with an outlet axially spaced from the die tip (in fig. 1, the sprayer 17 is axially spaced from the die tip is in a horizontal direction; col. 7, lines 36-65, spray nozzles); the sprayer being configured and disposed for spraying a liquid at an angle toward the attenuation axis of the die tip it is proximate therewith and into the fibrous melted polypropylene (col. 5, line 56, to col. 6, line 18; when the angle is away from the die manifold, the angle is toward the attenuation axis of the die tip; various parameters which affect the meltblowing include the distance between the spray head and the fibers, angle of impingement of the spray (thus, an angle between about 20° and about 85°, or about 40°, would be obvious), the spray directed toward or away from the die manifold, the geometry of the spray, i.e., conical (thus it would be obvious, depending upon the distance, angle, direction and geometry, that the sprayer can be adjusted to spray a liquid into the fibrous melted polymer at various locations); col. 7, lines 59-62, spray angle can be adjusted to hit the fibers at an angle away from or towards the die manifold; col. 8, lines 9-11, a spray angle of 20°); and a collector 16 configured and disposed for collecting the fibers attenuated from the spinneret to form a web (col. 5, lines 45-64). The liquid is typically water (col. 2, lines 12-25).
However, Bouchette et al. (US 6,517,648) does not disclose a receiver with a plurality of longitudinally extending die tips, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Allen (US 6,220,843) discloses a meltblowing apparatus including a receiver with a plurality of longitudinally extending die tips enabling a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern (figs. 3, 4; col. 7, line 61, to col. 8, line 2).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the receiver of Bouchette et al. (US 6,517,648) with a plurality of longitudinally extending die tips, as disclosed by Allen (US 6,220,843), because such a modification is well known in the art and would provide an alternative configuration for the receiver known to be operable in the art to enable a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to the limitations of “wherein the fibrous material has the high beta crystalline content in an amount sufficient for at least a 50% increase in tensile stress in a transverse direction or at least a 30% increase in tensile stress in a machine direction, as compared to a system void of the sprayers” in claim 1, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having such tensile stress limitations (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) as compared to a system void of the sprayers/liquid spray nozzles.  Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system is capable of meeting such limitations of claim 1 because water spraying is used in Bouchette et al. (US 6,517,648). 
As to the limitations of claim 7 and 8, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having the limitations of claims 7 and 8 (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations. Further, as to claims 7 and 8, they recite as compared to a system void of the sprayers/liquid spray nozzles. Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system capable of meeting such recitations.
As to claims 9-12, the extruder 10 of Bouchette (e.g., fig. 1 shows an extrusion screw defining a blender) defines a blender capable of blending such claimed materials.  Further, as to the limitations of claims 11 and 12, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having the limitations of claims 11 and 12 (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations. Further, as to claims 11 and 12, they recite a comparison to a system void of the blender.  Bouchette et al. (US 6,517,648) discloses a system using a blender, as mentioned above, and thus such system capable of meeting such recitations.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Beck et al. (US 5,582,905) and as applied to claims 1 and 7-12 above, and further in view of Gubernick et al. (US 5,080,569).
Bouchette et al. (US 6,517,648), Allen (US 6,220,843) and Beck et al. (US 5,582,905) do not disclose the limitations of claim 2.
Gubernick et al. (US 5,080,569) disclose a meltblowing apparatus including an insulating material 56 disposed along an outer longitudinal side of each longitudinal fluid material flow through passage (fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with an insulating material, as disclosed by Gubernick et al. (US .
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Beck et al. (US 5,582,905) and as applied to claims 1 and 7-12 above, and further in view of Weber et al. (US 3,959,421).
Bouchette et al. (US 6,517,648), Allen (US 6,220,843) and Beck et al. (US 5,582,905) do not disclose the limitations of claims 3-6.
Weber et al. (US 3,959,421) discloses a meltblowing apparatus including a series of sprayers 20,
(Claim 4) wherein each sprayer in a series is configured for spraying a liquid at a common direction toward an attenuation axis of its proximate die tip, and 
wherein liquid spray rates affect cooling, and wherein the sprayers create fine droplet patterns for quick evaporation (fig. 1; col. 3, lines 1-45).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the sprayers, as disclosed by Weber et al. (US 3,959,421), because such modifications are well known in the art and would provide an alternative configuration for the sprayers known to be operable in the art.
As to claims 3 and 6, note that spraying at least about 280 cc/min of liquid toward the attenuation axis of its proximate die tip and that spraying the liquid in droplets having a diameter of less than 150 pm would have been obvious in view of the teachings of Weber (fig. 1; col. 3, lines 1-45) as mentioned above, as spray rates are known to affect cooling and droplet patterns must be fine enough for quick evaporation.
As to claim 5, as mentioned above in paragraph 10, an angle of about 40 degrees would be obvious in view of the teachings of Bouchette et al. (US 6,517,648).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843), Beck et al. (US 5,582,905) and Jackson (2011/0152808).
This alternative rejection is put forth in view of the scope of "configured and disposed for" being wherein the materials worked upon by the system are positive claim limitations.
Bouchette et al. (US 6,517,648) is applied as above.  However, Bouchette et al. (US 6,517,648) does not disclose a receiver with a plurality of longitudinally extending die tips, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Allen (US 6,220,843) and Beck et al. (US 5,582,905) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the receiver of Bouchette et al. (US 6,517,648) with a plurality of longitudinally extending die tips, as disclosed by Allen (US 6,220,843), because such a modification is well known in the art and would provide an alternative configuration for the receiver known to be operable in the art to enable a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Jackson (2011/0152808) discloses that meltblown fibers can include polypropylene, a hindered amine light stabilizer, and/or an antioxidant (paragraphs [0037] and [0039)).

Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the blender to be configured for blending the polypropylene with a hindered amine light stabilizer and/or an antioxidant because such materials are known in the art for making meltblown fibers, as recited by Jackson (2011/0152808).
As to claims 11 and 12, they recite a comparison to a system void of the configured blender. This combination of prior art references defines a system including such a configured blender, as mentioned above, and thus such system is capable of meeting such recitations of claims 11 and 12.
Claims 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380).
Bouchette et al. (US 6,517,648) disclose a meltblowing system for meltblowing polypropylene (e.g., col. 2, lines 62-67) comprising an extruder 10 configured and disposed to melt a solid polypropylene (e.g., col. 2, lines 62-67) and move the melted polypropylene to at least one meltblowing die 12 (e.g., col. 7, lines 36-65, melt chambers of extruders); the at least one meltblowing die 12 being configured and disposed to receive the melted polypropylene from the extruder 10 and comprising a longitudinally extending die tip having a plurality of spinnerets configured and disposed to spin the melted polypropylene therefrom (fig. 1; col. 5, lines 56, to col. 6, line 18; col. 7, lines 50-51); and a longitudinal fluid material flow through passage disposed along each longitudinal side of the die tip configured and disposed to axially attenuate the melted polypropylene from the die tip in fibrous form (fig. 1); a plurality of liquid spray nozzle 17 (col. 7, lines 46-49), each liquid spray nozzle having an outlet axially spaced from the die tip (in fig. 1, the sprayer 17 is axially spaced from the die tip is in a horizontal direction; col. 7, lines 36-65, spray nozzles) and being configured and disposed for spraying a liquid at an angle toward an attenuation axis of the die tip and an amount of liquid into the polypropylene (fig. 1; 
(Claim 16) wherein each liquid spray nozzle has its outlet configured and disposed to spray a liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip (col. 5, line 56, to col. 6, line 18; when the angle is away from the die manifold, the angle is toward the attenuation axis of the die tip; various parameters which affect the meltblowing include the distance between the spray head and the fibers, angle of impingement of the spray (thus, an angle between about 20° and about 85°, or about 40°, would be obvious), the spray directed toward or away from the die manifold, the geometry of the spray, i.e., conical (thus it would be obvious, depending upon the distance, angle, direction and geometry, that the sprayer can be adjusted to spray a liquid into the fibrous melted polymer at various locations); col. 7, lines 59-62, spray angle can be adjusted to hit the fibers at an angle away from or towards the die manifold; col. 8, lines 9-11, a spray angle of 20°).
However, Bouchette et aI. (US 6,517,648) does not disclose the spinnerets being substantially equidistantly spaced from each other, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Beck et al. (US 5,582,905) is applied as above.
Harding et al. (US 3,825,380) discloses a meltblowing die including spinnerets 18 substantially equidistantly spaced from each other (figs. 3, 4; col. 5, lines 34-36).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the spinnerets of Bouchette et al. (US 6,517,648) to be substantially equidistantly spaced from each other, as disclosed by Harding et al. (US 3,825,380), because such a modification is well known in the art and would provide an alternative configuration for the spinnerets known to be operable in the art; and to further modify the spray nozzle outlet to be axially spaced at most about 7 
As to the limitations of “wherein the fibrous material has the high beta crystalline content in an amount sufficient for at least a 50% increase in tensile stress in a transverse direction or at least a 30% increase in tensile stress in a machine direction, as compared to a system void of the sprayers” in claim 13, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having such tensile stress limitations (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations.  Furthermore, claim 1 recites as compared to a system void of the sprayers/liquid spray nozzles.  Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system is capable of meeting such limitations of claim 1 because water spraying is used in Bouchette et al. (US 6,517,648). 
As to claim 21, the extruder 10 of Bouchette (e.g., fig. 1 shows an extrusion screw defining a blender) defines a blender capable of blending such claimed materials.
As to claim recitations, such as “for meltblowing polypropylene into a fibrous material having high beta crystalline content” and "for blending polypropylene with at least one of Hindered Amine Light .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21, and further in view of Gubernick et al. (US 5,080,569).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claim 14.
Gubernick et al. (US 5,080,569) disclose a meltblowing apparatus including an insulating material 56 disposed along an outer longitudinal side of each longitudinal fluid material flow through passage (fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with an insulating material, as disclosed by Gubernick et al. (US 5,080,569), because such a modification is well known in the art and would enable insulation of the apparatus from the environment.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21 above, and further in view of Weber et al. (US 3,959,421).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claims 15 and 17.
Weber et al. (US 3,959,421) discloses a meltblowing apparatus including a series of sprayers 20, wherein each sprayer is configured for spraying a liquid at a common direction toward an attenuation axis of its proximate die tip, wherein liquid spray rates affect cooling, and wherein the sprayers create fine droplet patterns for quick evaporation (fig. 1; col. 3, lines 1-45).
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21 above, and further in view of Berrigan et al. (US 2002/0102897).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claims 18-20.
Berrigan et al. (US 2002/0102897) discloses that fibers having beta crystalline content of at least a detectable beta content can be detected by an x-ray detection technique (paragraph [0080)). Thus, it would have been further obvious to modify the system to be configured with an x-ray detection technique, as disclosed by Berrigan et al. (US 2002/0102897), because such a modification is known in the art and would enable the beta content to be detected.
	As to claim 18, the collector 16 of Bouchette is capable of being configured and disposed to collect such fibers.  Further, the system is capable of producing fibers having a beta crystalline content of about 61% because the system of the combined prior art meets all the structural limitations of the claimed apparatus which is capable of such 61% beta crystalline content.  Furthermore, Berrigan et al.
(US 2002/0102897) discloses that fibers having beta crystalline content of at least a detectable beta content can be detected by an x-ray detection technique, as mentioned above.
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905), Harding et al. (US 3,825,380) and Jackson (2011/0152808).
This alternative rejection is put forth in view of the scope of "configured and disposed for" being wherein the materials worked upon by the system are positive claim limitations.
Bouchette et al. (US 6,517,648) is applied as above for claim 13.
However, Bouchette et al. (US 6,517,648) do not disclose the spinnerets being substantially equidistantly spaced from each other, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Harding et al. (US 3,825,380) and Beck et al. (US 5,582,905) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the spinnerets of Bouchette et al. (US 6,517,648) to be substantially equidistantly spaced from each other, as disclosed by Harding et al. (US 3,825,380), because such a modification is well known in the art and would provide an alternative configuration for the spinnerets known to be operable in the art; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in 
Jackson (2011/0152808) discloses that meltblown fibers can include polypropylene, a hindered amine light stabilizer, and/or an antioxidant (paragraphs [0037] and [0039]).
Furthermore, the extruder 10 of Bouchette is configured for blending materials to be extruded.
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the extruder to be configured for blending the polypropylene with hindered amine light stabilizers and/or antioxidants because such materials are known in the art for making meltblown fibers, as recited by Jackson (2011/0152808).
Response to Amendment
The Declaration under 37 CFR 1.132 filed February 24, 2022 is insufficient to overcome the rejection of claims 1-21 based upon 112 rejections and the prior art rejections as set forth in the last Office action.
The Declaration states: 
“That I have discovered through research and experimentation that Beta crystals form in polypropylene while in a molten state and in a nucleation phase. The polymer melt is in the nucleation phase proximate the die tip.  That beta crystals (spherulites) nucleate in rapid temperature gradient field by directional (shear-induced) crystallization.  Nucleation begins to occur in the melt immediately after the melt exits the spinneret. Therefore, the more axially proximate the spray nozzle is disposed to the spinneret, the greater the Beta content of the resulting fiber;

That the liquid spray must rapidly cool down the polymer melt while in a nucleation state in order to enhance beta nucleation formation, and therefore, the liquid spraying at a closest possible distance to the exit of the die is critical;
That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical;”.
It should be noted that these statements include references to axial spacing of “7mm” and “at most 7mm” making it unclear if criticality is to “7mm” or to “at most 7mm”.  It should be noted that Examples 1 and 2 disclose using the system in Fig. 1, but do NOT explicitly disclose using an axial distance of 7mm.  The original specification [0032] does disclose the axial spacing being at most about 7 mm.
These statements appear to present new matter.  It is not clear if Applicant had possession of such subject matter at the time of filing.  For example, the Declaration states “Therefore, the more axially proximate the spray nozzle is disposed to the spinneret, the greater the Beta content of the resulting fiber;”.  While the original specification discloses that the Beta content is increased, the original disclosure does not disclose that greater Beta content can be achieved the more axially proximate the spray nozzle is disposed to the spinneret.   The original specification also doesn’t disclose “an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material” or “the liquid spraying at a closest possible distance to the exit of the die is critical” or “That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical;”.  The original specification does at least one of the limitations of a)- d), wherein a)-d) are: a) each liquid spray nozzle having an outlet configured and disposed to spray a substantial amount of liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; b) the plurality of liquid spray nozzles being configured to spray at least about 280 cc/min liquid toward the attenuation axis of the die tip; c) each liquid spray nozzle having an outlet axially spaced at most about 7 mm from the die tip; and d) each liquid spray nozzle having an outlet laterally spaced at most about 120 mm from the die tip” (emphasis added) and that [0008] “The process comprises at least one of the limitations of a) and b), wherein a) and b) are: a) spraying a substantial amount of the liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; and b) spraying at least about 280 cc/min of the liquid toward the attenuation axis of the die tip”.  These paragraphs [0007]-[0008] disclose that an axial spacing of at most about 7 mm is NOT required to achieve a high beta content, as paragraph [0007] doesn’t require such axial spacing (i.e., c) is optional) and paragraph [0008] doesn’t require such axial spacing (i.e., not even an option).  Also, other factors, other than axial spacing of at most 7mm, can be used to rapidly cool down the polymer melt, such as the other options in paragraphs [0007]-[0008] and the contents of the spray [0029], as disclosed in the original specification.
Further, such statements are conclusory without factual basis.  For example, the Declaration states “That in Examples 1 and 2 system 100, shown in FIGs 1 and 4, was used which had an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material of system 100;”.  The instant specification does not disclose Examples 1 and 2 using an axial spacing of 7mm. The Declaration does 
These statements are not commensurate in scope with the claims.  The Declaration includes statements relative to an axial spacing of 7mm.  However, the instant claims require an axial spacing of at most 7mm.  The Declaration states that the criticality of “7mm” has basis in Examples 1 and 2.  However, Examples 1 and 2 do not disclose such criticality.  Further, Examples 1 and 2 include many other features (i.e., various specific water temperatures, various spray angles, extruder at 240°C, screw 
Thus, the Declaration is insufficient in showing that an axial spacing of at most 7mm is critical.
	The Declaration states “That a Beta content is determined by persons having ordinary skill in the art by determining the WAXS Beta (300) peak height at a 2 theta of 16.2. This known method was published in Adv Polym Sci (2005), 188:43-104, at page 48 as shown below;” and an equation is provided in the Declaration for determining the Beta content.
	However, it should be noted that the equation was NOT used in the Declaration to determine the Beta content.
	The Declaration states “That the WAXS Beta (300) at 2 theta 16.2 peak height shown in FIG 8 of the originally filed application shows a high beta content of about 61% in the fibrous material produced with the presently claimed system, as exhibited below:” and a marked up copy of instant Fig. 8 is shown in the Declaration to obtain data points of 3.5 and 9.0.
	The Declaration states:
“FIG. 8 shows WAXS Beta (300) at 2 theta 16.2 peak height analysis.
Without water (alpha contribution): 3.5mm, nondetectable beta content 
With water (beta contribution + alpha contribution): 9.0mm”; and
“That the beta content with water axially sprayed as near the spinneret as practical to the
die tip, 7mm in system 100, is calculated by subtracting the peak height of 3.5, without water
spraying, from the peak height of 9, with the water spraying, and is determined to be about 61%
(9-3.5)/9 = 0.61;”.
	However, Fig. 8 does not even disclose a scale for the Y-axis (vertical axis) of instant Fig. 8 which is used to obtain the 3.5 and 9.0 Y-axis data points.  Where is the scale for the Y-axis obtained?  Further, Fig. 8 is not detailed enough to determine exactly where 16.2 (x-axis) intersects the graphs in Fig. 8 to 
	The Declaration states “That Beck (US 5,582,905) teaches forming polyester (PET) fibers, as opposed to polypropylene (PP) fibers, and the spraying to form odd shaped PET fibers for insulation. PET
undergoes a vitrification process and does not undergo the crystillation process of PP and does
not form Beta crystals. I, as one skilled in the art, would not consider Beck for teaching any
method of making higher strength PP fibers, this is exemplified with the fact that PET fails to
undergo the Beta crystilazation process of PP;.
	However, such statement is not commensurate in scope with the instant claims which do not positively require polypropylene in the apparatus claims.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See MPEP 2115.  Furthermore, Beck (US 5,582,905) discloses “This invention relates to fibrous non-woven thermal insulating mats constructed of thermo-plastic fibers and particularly, though not exclusively, to high loft batts of linear condensation polymers, preferably polyester, for example, polyethylene terephthalate (PET)” (col. 1, line 8-12).  Thus, Beck is NOT limited to PET.  Furthermore, using polypropylene (PP) in 
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "having a beta crystalline content of about 61% as detected by an x-ray detection technique" in Claim 18 was originally disclosed in view of Fig. 8 and the currently filed Declaration.  
However, the Declaration is insufficient to show a beta content of 61% is shown in Fig. 8, as mentioned above.
Applicant argues that Bouchette et al., Allen, Becket al., Berrigan et al., and a combination thereof, at least fail to disclose or make obvious “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” as claimed.  Firstly, Beck et al. discloses melt blowing polyethylene teraphthalate, as opposed to melt blowing polypropylene, as currently claimed. One having ordinary skill in the art would not consider Beck et al. to teach the presently claimed system for providing polypropylene with a high beta content as claimed since PET does not form beta crystals. In the contemporaneously filed Declaration under 37 CFR 1.132 it is shown “That Beck (US 5,582,905) teaches forming polyester (PET) fibers, as opposed to polypropylene (PP) fibers, and the spraying to form odd shaped PET fibers for insulation. PET undergoes a vitrification process and does not undergo the crystillation process of PP and does not form Beta crystals.” and that “one skilled in the art would not consider Beck for teaching any method of making higher strength PP fibers, this is exemplified with the fact that PET fails to undergo the Beta crystillazation process of PP”.  The Examiner asserts that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently 
	However, such arguments are not commensurate in scope with the instant claims.  The instant claims are apparatus claims and do not positively require PP.  Materials to be used in a claimed apparatus relate to the intended use of the claimed apparatus.  See intended use case law above.  Furthermore, Beck (US 5,582,905) discloses “This invention relates to fibrous non-woven thermal insulating mats constructed of thermo-plastic fibers and particularly, though not exclusively, to high loft batts of linear condensation polymers, preferably polyester, for example, polyethylene terephthalate (PET)” (col. 1, line 8-12).  Thus, Beck is NOT limited to PET.  Furthermore, using polypropylene (PP) in meltblowing apparatus is well known in the prior art as disclosed by Bouchette et al. (US 6,517,648: col. 1, lines 10-14; col. 2, lines 62-67).  Thus, the prior art discloses using PP and thus the prior art apparatus is capable of beta crystallization when PP is used. 
 	Applicant argues that, secondly, Beck et al. fail to teach or make obvious “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” as presently claimed.  In the presently claimed system, “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” is critical and there is a nexus to the resulting high beta content of the resulting PP fibrous material.  In the originally filed specification, at Paragraph [0039], it is stated that “In at least one embodiment of the present disclosure a process for Alpha to Beta transition by water spraying during the filament formation is provided. The use of water spray during the fiber formation process right below spinneret die 102 may improve the nonwoven web tensile stresses and the percent elongation to break. It is found that alpha to beta phase transition may occur due to a rapid quenching of the molten polypropylene filaments by the water spray. The presence of high levels of beta crystals may improve the impact strength, toughness, micro-pores and/or heat 
As shown above, the specification clearly shows the criticality of spraying the liquid as near the spinneret as practical since “alpha to beta phase transition may occur due to a rapid quenching of the molten polypropylene filaments by the water spray.” In the Examples, system 100, shown in FIG. 1, was used. Paragraph [0032] states “In at least one further embodiment, each liquid spray nozzle has an outlet 125 axially spaced D2 at most about 7mm from die tip 104.” As shown in FIGs. 1 and 4, respectively to the right, the liquid spray system 100 used in the Examples provides for the liquid to be sprayed a distance as near the spinneret as practical of at most 7 mm.  Taken as a whole, the present application discloses the claim limitation of “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” as being critical and clearly states the nexus between the increase of crystallinity and the use of liquid spray right below the spinneret die exit. Therefore, the Applicants that it is shown that the Applicants had possession of such facts at the time of filing of this application.
The Examiner respectfully disagrees.  The specification passages cited by Applicant disclose that rapid quenching caused by water spray below the spinneret enables high beta content.  However, there is no original disclosure that an axial spacing of at most 7mm is critical.  The original specification  discloses that [0007] “The system further comprising a plurality of liquid spray nozzles configured and disposed to spray a liquid into the fibrous melted polymer attenuated from the die tip, each liquid spray at least one of the limitations of a)- d), wherein a)-d) are: a) each liquid spray nozzle having an outlet configured and disposed to spray a substantial amount of liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; b) the plurality of liquid spray nozzles being configured to spray at least about 280 cc/min liquid toward the attenuation axis of the die tip; c) each liquid spray nozzle having an outlet axially spaced at most about 7 mm from the die tip; and d) each liquid spray nozzle having an outlet laterally spaced at most about 120 mm from the die tip” (emphasis added) and that [0008] “The process comprises at least one of the limitations of a) and b), wherein a) and b) are: a) spraying a substantial amount of the liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; and b) spraying at least about 280 cc/min of the liquid toward the attenuation axis of the die tip”.  These paragraphs [0007]-[0008] disclose that an axial spacing of at most about 7 mm is NOT required to achieve a high beta content, as paragraph [0007] doesn’t require such axial spacing (i.e., c) is optional) and paragraph [0008] doesn’t require such axial spacing (i.e., not even an option).  Also, other factors, other than axial spacing of at most 7mm, can be used to rapidly cool down the polymer melt, such as the other options in paragraphs [0007]-[0008] and the contents of the spray [0029], as disclosed in the original specification.
	Applicants argue that, additionally, in the contemperaneously filed declaration, it is stated “That in Examples 1 and 2 system 100, shown in FIGs 1 and 4, was used which had an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material of system 100; That the liquid spray must rapidly cool down the polymer melt while in a nucleation state in order to enhance beta nucleation formation, and therefore, the liquid spraying at a closest possible distance to the exit of the die is critical; That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical;”.

	Applicants argue that the axial spacing, as claimed, is critical and enables the presently claimed system to meltblow polypropylene into a fibrous material having high beta crystalline content. The presently claimed system performs differently than the cited art as the cited art does not teach or suggest spraying the liquid into the melted polypropylene while it is in the nucleation phase. The Applicants submit that the presently claimed system is patentably distinct from the prior art devices, and therefore, the Applicants respectfully request the rejections be withdrawn.
	The Examiner respectfully disagrees.  The prior art rejections include all the limitations of the instantly claimed apparatus which Applicant argues enables such high beta crystalline content.  Thus, the apparatus of the prior art, which includes all of the instantly claimed structure which enables the high beta crystalline content, is capable of producing such high beta crystalline content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.S.L./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744